DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Invoked - 35 USC § 112(f) or 112 6th

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claims 21-30 have invoked 35 U.S.C. 112(f) or 112, sixth paragraph.  Applicant confirms in Remarks dated 1/30/2020.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claims 1, 11, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Ishii et al. (U.S. Publication 2008/0147902), hereinafter Ishii in view of Roach et al. (U.S. Pub. 2003/0110325), hereinafter Roache.

Referring to claim 1, Ishii teaches, as claimed, a method, comprising: 

splitting, at a bus controller (see Fig. 3, Bus Controller 422), a data exchange indicated by a data exchange tag (see Fig. 4, Tag Data) that uniquely identifies the data exchange (adding the tag data to each pieces of data, see Paragraph 43; Note, in prior Office Action, Examiner construed the phrase, ‘uniquely identifies the data exchange’ as uniquely identifying data transaction type; and  presently, Examiner is construing the phrase as uniquely identifying each pieces of data that goes through transaction) into a plurality of fractional data transactions (see Fig. 4); 

 
receiving, at the bus controller, one or more completion notifications (see Fig. 7, S108)  indicating that one or more of the plurality of fractional data transactions have been completed; 

determining, in response to the one or more completion notifications, that each of the plurality of fractional data transactions have been completed (see Paragraph 43); and 

notifying a processor (see Fig. 2, CPU 43)  that the data exchange has been completed in response to the determination that each of the plurality of fractional data transactions has been completed (see Fig. 7, S110).

Ishii does not disclose expressly sending, by a processor, a tag to a bus controller and TIDS different than data exchange tag.

Roache does disclose sending, by a processor (a host, see Abstract and Paragraph 4), a tag (a tag, see Abstract and Paragraph 4) to a bus controller (PCI/X, see Abstract and Paragraph 4) and TIDS (Note, already disclosed in Ishii where each transactions are identified) different than the tag.


The suggestion/motivation for doing so would have been to enable the processor to perform two PCI/X data transfers simultaneously (see Roach Paragraph 4).  Note, both Ishii and Roach illustrate adding a tag to data or data segments that are to be transferred are common knowledge.  Ishii further illustrated that breaking data into smaller fragments and tagging each fragment until fragments are completely transferred is common knowledge.  Also, Ishii have illustrated that tagging data as needed is common knowledge.

As to claim 11 and 21, they are directed to a device/method to implement the device as set forth in claim 1.  Therefore, they are rejected on the same basis as set forth hereinabove.

Claims 2-10, 12-20, and 22-29 are rejected under 35 U.S.C. 103 as being unpatentable over Ishii/Roach combination further in view of Slaight et al. (U.S. Publication 2014/0189212), hereinafter Slaight.

Referring to claim 2, Ishii/Roach teaches, as claimed, the method of claim 1, further comprising determining at the bus controller.

Ishii/Roach does not disclose expressly whether the system bus is congested or not congested.

Slaight does disclose a whether the system bus is congested or not congested (attack congestion, see Abstract).

At the time of the invention it would have been obvious to a person of ordinary skill in the art to incorporate Slaight into Ishii.

The suggestion/motivation for doing so would have been to provide fair data transfer (see Slaight, Abstract).

As to claim 3, the modification teaches the method of claim 2, wherein determining that the system bus is congested comprises: determining that a number of outstanding data transactions is greater than a number of outstanding data (see Slaight Paragraph 73) transactions threshold; determining that an amount of outstanding data is greater than an outstanding data amount threshold; determining that system bus statistics indicate congestion; or any combination thereof (see Slaight Fig. 5).

As to claim 4, the modification teaches the method of claim 2, further comprising, in response to a determination that the system bus is congested: aborting at least one of the plurality of fractional data transactions (see Slaight Fig. 5, Interrupt coalescing mechanism); sending a status notification to the processor indicating an incomplete status of the requested data exchange, wherein the status notification indicates a remainder portion of the requested data exchange that has not been completed; monitoring the system bus to determine whether the congestion (see Slaight Abstract) Slaight Paragraph 37); and in response to a determination that the congestion of the system bus is relieved, providing a relief notification to the processor indicating that the congestion of the system bus is relieved.

As to claim 5, the modification teaches the method of claim 4, further comprising, at the processor, performing other processing tasks in response to the status notification, wherein the other processing tasks are not contingent upon completion of the data exchange (see Slaight Abstract).

As to claim 6, the modification teaches the method of claim 4, further comprising, at the processor, resuming, aborting, or deferring the data exchange in response to the relief notification (see Slaight Abstract).

As to claim 7, the modification teaches the method of claim 1, wherein the splitting is performed in response to a determination that the system bus is not congested and the method further comprises: transmitting, from the processor and to the bus controller, a data exchange request, wherein the data exchange request includes the data exchange tag, wherein the data exchange tag identifies the data exchange; receiving, at the processor, an acceptance notification from the bus controller indicating that the requested data exchange has been accepted; and performing, at the processor, other processing tasks in response to the acceptance notification, wherein the other Slaight Abstract).

As to claim 8, the modification teaches the method of claim 1, further comprising: providing one or more bus commands to a system bus, wherein the one or more bus commands respectively correspond to one or more of the plurality of fractional data transactions; receiving, at the bus controller, one or more acceptance notifications indicating that the one or more of the plurality of fractional data transactions have been accepted by the system bus; and assigning transaction identifiers (TIDs) corresponding to the one or more of the plurality of fractional data transactions (see Slaight Abstract).

As to claim 9, the modification teaches the method of claim 1, wherein the received one or more completion notifications include a TID completion notification indicating that the system bus has completed one or more data transactions of the plurality of fractional data transactions, and the method further comprises: in response to the receiving of the TID completion notification, storing a status indicator indicating that the fractional data transaction associated with the TID is complete; determining whether all TIDs associated with the data exchange tag are complete; and in response to a determination that all TIDs associated with the data exchange tag are complete: sending a tag completion notification to the processor; and performing, at the processor, other processing tasks, wherein the other processing tasks are contingent upon completion of the data exchange (see Slaight Abstract).



As to claims 12-20, and 22-30, they are directed to a device/method to implement the device as set forth in claims 2-10 respectively.  Therefore, they are rejected on the same basis as set forth hereinabove.

Response to Arguments

Applicant's arguments filed 12/02/2020 have been fully considered but they are moot in view of new grounds of rejections.

Conclusion

The prior art made of record and not relied upon are considered pertinent to applicant’s disclosure:  

Lau et al. (U.S. Pub. 20070067504 A1) discloses parallel processing of frame based data transfers with tag field.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  

Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hyun Nam whose telephone number is (571) 270-1725 and fax number is (571) 270-2725.  The examiner can normally be reached on Monday through Friday 8:30 AM to 5:00 PM EST.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Henry Tsai can be reached on (571) 272-4176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HYUN NAM/Primary Examiner, Art Unit 2183